DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 04/27/2021.
Response to Amendment
Applicant’s arguments with respect to claims 1-10, 18-24 have been considered but are moot because the new collective ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1-10, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (“Jing” US Pub 2012/0286576), in view of Lee et al. (“Lee”, US 2020/0091836)
Regarding claim 1, Jing teaches a single-inductor multiple-output (SIMO) regulation circuit (Fig. 11, buck converter 1100), comprising:
an inductor (L);
a plurality of current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn);
a first switch (Sin) coupled to a first current sense circuit (current sensor) of the plurality of current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn), 
the first current sense circuit (current sensor) configured to generate a sense current (using Sin’s on/ff operation that is passed thru L for current iL) based on an output current of the first switch (Sin), 
the first switch (Sin) having a first terminal coupled to a supply node (input Vg) and a second terminal coupled to a first terminal of the inductor (L);
a second switch (Sn1) having a first terminal coupled to the inductor (L) and a second terminal coupled to a reference voltage (ground);
a plurality of output switches (So1-Son), 
each of the plurality of output switches (So1-Son) coupled to a respective current sense circuit (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’; Para 44-48) of the plurality of current sense circuits, 
the respective current sense circuits (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’) each configured to generate a sense current (Fig. 2-7; although shows SIMO output current timing diagram for corresponding each ‘plurality of output switches” for a boost topology’, Para 33-41. However, similar diagram can be anticipated for Fig. 11’s buck topology) based on an output current of the respectively coupled output switch (Para 44-48), 
the plurality of output switches (So1-Son) having a first terminal coupled to a second terminal of the inductor (L) and a second terminal coupled to a respective output node of a plurality of output nodes (corresponding output path Vout1-Voutn’ for each output switches), 
the plurality of output switches including a third switch (i.e. Sf).
However, Jing fails to teach the third switch having a first terminal coupled to the second terminal of the inductor and a second terminal coupled to the reference voltage.
However, Lee teaches third switch (Fig. 9; SMS) having a first terminal coupled to the second terminal of the inductor (Fig. 9; L) and a second terminal coupled to the reference voltage (Fig. 9; ground).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch connecting between inductor and ground, as disclosed by Lee, as doing so would have provided an improved, simple, compact, scalable and low-cost solutions, as taught by Lee (abstract).
claim 2, Jing fails to teach a multiplexer having a plurality of inputs and an output, each of the plurality of inputs being coupled to a respective output of the plurality of current sense circuits.
However, Lee teaches a multiplexer (plurality of MUX, each having plurality of input and an output, are used for different parameter operation) having a plurality of inputs and an output, each of the plurality of inputs being coupled to a respective output of the plurality of current sense circuits (inductor current 130 that is passed each SIMO outputs are being fed into a MUX).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided an improved, simple, compact, scalable and low-cost solutions, as taught by Lee (abstract).
Regarding claim 3, Jing teaches (Fig. 11) a controller (‘logic and buffer’s operation after receiving controlled parameter from other components) configured to switch the first switch (Sin), the second switch (Sn1), and the plurality of output switches (So1-Son) between a plurality of switching states (switching states are being on/off).
Regarding claim 4, Jing teaches detection (i.e. comparator array) to output an inductor sense current (inductor current that is passed thru each SIMO output path ‘Vout1-Voutn) via a current sense circuit (current sensor) of the plurality of current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn) having a settled sense current during a switching state of the plurality of switching states (So1-Son).
However, Jing fails to teach the detection is conducted using a multiplexer.
However, Lee teaches the multiplexer (plurality of MUX, each having plurality of input and an output, are used for different parameter operation) is configured to output an inductor sense current (inductor current 130 that is passed thru each SIMO output) via a current sense circuit (current sensor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided an improved, simple, compact, scalable and low-cost solutions, as taught by Lee (abstract).
Regarding claim 5, Jing teaches (Fig. 11) the controller (‘logic and buffer’s operation after receiving controlled parameter from other components) is configured to control the plurality of switching states to maintain at 
Regarding claim 6, Jing teaches (Fig. 11) the controller (‘logic and buffer’s operation after receiving controlled parameter from other components) is configured to: receive the inductor sense current (current sensor); and operate the SIMO regulation circuit (1100) according to a controlled current mode (using the controlled operation, ‘average current mode can be achieved, since the whole circuit is designed for a current-mode hysteretic control, abstract and para 7-9) based on the received inductor sense current (current sensor).
However, Jing fails to teach an average current mode.
However, Lee teaches an average current mode (para 39-40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided an improved, simple, compact, scalable and low-cost solutions, as taught by Lee (abstract).
Regarding claim 7, Jing teaches detection (i.e. comparator array) to output a sense current of a current sense circuit of the plurality of current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn) associated with a switch (any one of the taught switches) in a closed configuration in both a first switching state (i.e. being on) and an immediately successive second switching state (i.e. being off) of the plurality of switching states (So1-Son).
However, Jing fails to teach the detection is conducted using a multiplexer.
However, Lee teaches the multiplexer (plurality of MUX, each having plurality of input and an output, are used for different parameter operation) is configured to output an inductor sense current (inductor current 130 that is passed thru each SIMO output) via a current sense circuit (current sensor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided an improved, simple, compact, scalable and low-cost solutions, as taught by Lee (abstract).
claim 8, Jing fails to teach selection control logic configured to receive signals indicative of the first and second switching states and output a selection signal to the multiplexer; wherein the output of the multiplexer is configured based on the selection signal.
However, Lee teaches (Fig. 9) selection control logic (‘two flip-flops, corresponding logic gates, corresponding MUX that drives each switch’, which are receiving PWM output and current sensor’s output) configured to receive signals indicative of the first (switches being on) and second switching states (switches being off) and output a selection signal to the multiplexer (MUX that receive corresponding  inductor current based on the switching states of the buck converter, which is passed thru SIMO’s each outputs, and then feeding into logic gates or PWM comparator, for further controlling the switching states);
wherein the output of the multiplexer (MUX that receive corresponding inductor current based on the switching states of the buck converter, which is passed thru SIMO’s each outputs, and then feeding into logic gates or PWM comparator, for further controlling the switching states) is configured based on the selection signal (‘two flip-flops, corresponding logic gates, corresponding MUX that drives each switch’, which are receiving PWM output and current sensor’s output).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch, use of MUX and selection control logic, as disclosed by Lee, as doing so would have provided an improved, simple, compact, scalable and low-cost solutions, as taught by Lee (abstract).
Regarding claim 9, Jing teaches (Fig. 11) the first terminal of the second switch (Sn1) is coupled to the second terminal of the inductor (L).
Regarding claim 10, Jing teaches (Fig. 11) the first terminal of the second switch (Sn1) is coupled to the second terminal of the first switch (Sin) and the first terminal of the inductor (L).
Regarding claim 18, Jing teaches a single-inductor multiple-output (SIMO) regulator (Fig. 11, buck converter 1100), comprising:
a high-side switch (Sin) coupled to a first current sense circuit (current sensor via L), 
the high-side switch (Sin) having a first terminal coupled to an input voltage (Vg) and a second terminal coupled to a first terminal of an output inductor (L);
a low-side switch (Sn1) having a first terminal coupled to the second terminal of the high-side switch (Sin) and a second terminal coupled to a ground potential (ground);
a first output switch (any one of So1-Son) coupled to a third current sense circuit (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’; Para 44-48), 
the first output switch (i.e. So2, but can be any one of So1-Son) having a first terminal coupled to the second terminal of the output inductor (L) and a second terminal coupled to a first output node (corresponding each output path Vout1-Voutn’) ;
a second output switch (i.e. Son, but can be any one of So1-Son) coupled to a fourth current sense circuit (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’; Para 44-48),
the second output switch (i.e. Son, but can be any one of So1-Son) having a first terminal coupled to the second terminal of the output inductor (L) and a second terminal coupled to a second output node (corresponding each output path Vout1-Voutn’); and
a detection element (comparator array) coupled having a plurality of inputs coupled to respective outputs of the first, second, third, and fourth current sense circuits (plurality ‘current detectors/sensors ZCD’ is used to detect corresponding current in ‘each output path Vout1-Voutn’ that is generated using corresponding switches of ‘the plurality of output switches So1-Son’; Para 44-48).
However, Jing fails to teach a boost switch coupled to a second current sense circuit, the boost-switch having a first terminal coupled to a second terminal of the output inductor and a second terminal coupled to the ground potential; and using a multiplexer for detection element.
However, Jing Lee teaches a boost switch (Fig. 9; SMS) coupled to a second current sense circuit (current sensor), the boost-switch (Fig. 9; SMS) having a first terminal coupled to a second terminal of the output inductor (Fig. 9; L) and a second terminal coupled to the ground potential (ground); and using a multiplexer (MUX that receive corresponding  inductor current based on the switching states of the buck converter, which is passed thru SIMO’s each outputs, and then feeding into logic gates or PWM comparator, for further controlling the switching states) for detection element.

Regarding claim 19, Jing teaches detection (i.e. comparator array) configured to output a sense current from one of the first, second, third, and fourth current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn) having a settled sense current for a switching state of a plurality of switching states of the SIMO regulator.
However, Jing fails to teach the detection is conducted using a multiplexer.
However, Lee teaches the multiplexer (plurality of MUX, each having plurality of input and an output, are used for different parameter operation) is configured to output an inductor sense current (inductor current 130 that is passed thru each SIMO output) via a current sense circuit (current sensor).
Regarding claim 20, Jing teaches (Fig. 11) a controller (‘logic and buffer’s operation after receiving controlled parameter from other components) configured to control switching operation of the high-side switch (Sin), the low-side switch (Sn1), the first output switch (one of So1-Son), and the second output switch v(one of So1-Son)ia a plurality of control signals according to a plurality of switching states (switches being on/ff).
However, Jing fails to teach the controller controlling the boost switch.
However, Lee teaches the controller (Fig. 9, controlling elements) controlling the boost switch (Fig. 9; SMS).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided an improved, simple, compact, scalable and low-cost solutions, as taught by Lee (abstract).
Regarding claim 21, Jing fails to teach logic configured to generate one or more multiplexer select signals based on the plurality of control signals; wherein the output of the multiplexer is based on the generated one or more multiplexer select signals.
However, Lee teaches logic (‘two flip-flops, corresponding logic gates, corresponding MUX that drives each switch’, which are receiving PWM output and current sensor’s output) configured to generate one or more 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch, use of MUX and selection control logic, as disclosed by Lee, as doing so would have provided an improved, simple, compact, scalable and low-cost solutions, as taught by Lee (abstract).
Regarding claim 22, Jing teaches the SIMO regulator (Fig. 11) is configured to continuously output a sense current associated with the output inductor (current sensor and plurality of ZCD for corresponding Vout1-Voutn) from an output of the a detection (comparator array).
However, Jing fails to teach the detection is conducted using a multiplexer.
However, Lee teaches the detection element is a multiplexer (plurality of MUX, each having plurality of input and an output, are used for different parameter operation) is configured to output an inductor sense current (inductor current 130 that is passed thru each SIMO output) via a current sense circuit (current sensor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided an improved, simple, compact, scalable and low-cost solutions, as taught by Lee (abstract).
Regarding claim 23, Jing teaches (Fig. 11) the controller (‘logic and buffer’s operation after receiving controlled parameter from other components) is configured to prevent a transition between switching states ( of the plurality of switching states (So1-Son) that would result in an unavailability of a settled sense current from at least one of the first, second, and third current sense circuits (current sensor and plurality of ZCD for corresponding Vout1-Voutn) at the transition between the switching states.
Regarding claim 24, Jing teaches (Fig. 11) the SIMO regulator is configured to operate according to a controlled current mode (using the controlled operation, ‘average current mode can be achieved, since the whole circuit is designed for a current-mode hysteretic control, abstract and para 7-9) based on the continuous current sense output.

However, Lee teaches an average current mode (para 39-40).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have Jing’s circuit to include a third switch use of a MUX, as disclosed by Lee, as doing so would have provided an improved, simple, compact, scalable and low-cost solutions, as taught by Lee (abstract).
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-F 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        8/16/2021

/Nguyen Tran/Primary Examiner, Art Unit 2838